
	
		I
		112th CONGRESS
		1st Session
		H. R. 2082
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2011
			Mr. Schock (for
			 himself and Mr. Rangel) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  work opportunity credit.
	
	
		1.Short titleThis Act may be cited as the
			 Work Opportunity Credit Improvements
			 Act.
		2.Three-year
			 extension of work opportunity tax credit
			(a)In
			 generalSubparagraph (B) of
			 section 51(c)(4) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2014.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 individuals who begin work for the employer after December 31, 2011.
			3.Alternative
			 certification for certain targeted groups
			(a)In
			 generalParagraph (13) of
			 section 51(d) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(D)Alternative
				certification for certain targeted groupsNotwithstanding subparagraph (A), in the
				case of a recently discharged veteran, a qualified ex-felon, a designated
				community resident, a vocational rehabilitation referral, a qualified summer
				youth, or a qualified SSI recipient, an individual shall be treated as having
				been certified by the local designated agency as a member of a targeted group
				if the employer—
						(i)prior to filing a return of tax on which
				the employer claims a credit with respect to such individual, obtains such
				documentation relating to the requirements for the targeted group of which the
				individual is a member as would be required by the designated local agency to
				be submitted for certification under subparagraph (A)(i),
						(ii)meets the pre-screening requirement of
				subparagraph (A)(ii)(I), and
						(iii)maintains such records relating to such
				individual as the Secretary shall by regulation
				prescribe.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to
			 individuals whose hiring date (as defined in section 51(d)(11) of the Internal
			 Revenue Code of 1986) is on or after the date of the enactment of this
			 Act.
			4.Work opportunity
			 credit for certain recently discharged veterans
			(a)In
			 generalSubparagraph (A) of section 51(d)(3) of the Internal
			 Revenue Code of 1986 is amended by striking means any veteran
			 and all that follows and inserting means any recently discharged veteran
			 and any veteran receiving specified benefits.
			(b)Recently
			 discharged veteran; veteran receiving specified
			 benefitsParagraph (3) of section 51(d) of such Code is
			 amended—
				(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (D) and (E), respectively,
			 and
				(2)by inserting after
			 subparagraph (A) the following new subparagraphs:
					
						(B)Recently
				discharged veteranFor purposes of subparagraph (A), the term
				recently discharged veteran means—
							(i)any individual who
				has served on active duty (other than active duty for training) in the Armed
				Forces of the United States for more than 180 days,
							(ii)any individual
				who has been discharged or released from active duty in the Armed Forces of the
				United States for a service-connected disability, and
							(iii)any member of
				the National Guard who has served for more than 180 consecutive days of—
								(I)active duty
				(within the meaning of title 32, United States Code) other than for
				training,
								(II)full-time
				National Guard duty (within the meaning of such title 32) other than for
				training,
								(III)duty, other than
				inactive duty or duty for training, in State status (within the meaning of such
				title 32), or
								(IV)any combination
				of duty described in subclause (I), (II), or (III),
								who has been
				discharged or released from such duty at any time during the 5-year period
				ending on the hiring date. Such term shall not include any veteran who begins
				work for the employer before the date of the enactment of this Act.(C)Veteran
				receiving specified benefitsFor purposes of subparagraph (A),
				the term veteran receiving specified benefits means any veteran
				who is certified by the designated local agency as—
							(i)being a member of
				a family receiving assistance under a supplemental nutrition assistance program
				under the Food and Nutrition Act of 2008 for at least a 3-month period ending
				during the 12-month period ending on the hiring date, or
							(ii)entitled to
				compensation for a service-connected disability, and—
								(I)having a hiring
				date which is not more than 1 year after having been discharged or released
				from active duty in the Armed Forces of the United States, or
								(II)having aggregate
				periods of unemployment during the 1-year period ending on the hiring date
				which equal or exceed 6
				months.
								.
				(c)Conforming
			 amendmentsSection 51 of the such Code is amended—
				(1)by striking
			 (d)(3)(A)(ii) in paragraph (3) of subsection (b) and inserting
			 (d)(3)(C)(ii),
				(2)by striking
			 For purposes of subparagraph (A) in subparagraphs (D) and (E) of
			 subsection (d)(3), as redesignated by subsection (b), and inserting For
			 purposes of subparagraph (C), and
				(3)by adding at the
			 end of paragraph (13) of subsection (d), as amended by this Act the following
			 new subparagraph:
					
						(E)Pre-screening of
				recently discharged veterans
							(i)In
				generalFor purposes of subparagraph (A), the term
				pre-screening notice shall include any documentation provided to
				an individual by the Department of Defense or the National Guard upon release
				or discharge from the Armed Forces or from service in the National Guard which
				includes information sufficient to establish that such individual is a recently
				discharged veteran.
							(ii)Additional
				certification not requiredSubparagraph (A) shall be applied
				without regard to clause (ii)(II) thereof in the case of a recently discharged
				veteran who provides to the employer documentation described in clause
				(i).
							.
				(d)Effective
			 dateThe amendments made by subsections (a), (b), and (c) shall
			 apply to individuals whose hiring date (as defined in section 51(d)(11) of the
			 Internal Revenue Code of 1986) is on or after the date of the enactment of this
			 Act.
			(e)Department of
			 Defense documentation
				(1)In
			 generalThe Department of Defense and the National Guard, as
			 applicable, shall provide—
					(A)to each individual
			 who is discharged or released from active duty in the Armed Forces of the
			 United States on or after the date of the enactment of this Act; and
					(B)to each member of
			 the National Guard who is released from duty described in section
			 51(d)(3)(B)(iii) of the Internal Revenue Code of 1986 (as added by this Act) on
			 or after the date of the enactment of this Act;
					in addition
			 to the documentation which, without regard to this subsection, is provided at
			 the time of such discharge or release, documentation described in paragraph
			 (4). If the documentation which is provided without regard to this subsection
			 at the time of the discharge or release described in the preceding sentence
			 does not include information sufficient to satisfy the requirements of section
			 51(d)(13)(D)(i) of the Internal Revenue Code of 1986 (as added by this Act),
			 the Department of Defense or the National Guard, whichever is applicable, shall
			 provide additional documentation which includes such information.(2)Informational
			 briefing as part of preseparation counselingIn the case of an
			 individual who is discharged or released from duty described in subparagraph
			 (A) or (B) of paragraph (1) after the date of the enactment of this Act, the
			 Department of Defense or the National Guard, whichever is applicable, shall
			 inform such individual, as a part of the individual preseparation counseling
			 required by section 1142 of title 10, United States Code, of the credit for
			 employment of recently discharged veterans under section 51 of the Internal
			 Revenue Code of 1986.
				(3)Request for
			 documentationThe Department of Defense or the National Guard,
			 whichever is applicable, shall provide upon request the documentation required
			 by paragraph (1) to any individual or a third party authorized by the
			 individual who is discharged or released from duty described in subparagraph
			 (A) or (B) of such paragraph during the 5-year period preceding and including
			 the date of the enactment of this Act.
				(4)Instructions for
			 use of work opportunity creditThe documentation described in
			 this paragraph is a document which includes—
					(A)instructions for
			 an individual to ensure treatment as a recently discharged veteran for purposes
			 of section 51(d)(3)(B) of the Internal Revenue Code of 1986 (as added by this
			 Act),
					(B)instructions for
			 employers detailing the use of the credit under such section with respect to
			 such individual, and
					(C)the dates during
			 which the credit under such section is available.
					Such
			 instructions shall be developed in collaboration with the Internal Revenue
			 Service.5.Incentives to
			 hire high-risk youths
			(a)In
			 generalSubparagraph (A) of
			 section 51(d)(14) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 or disconnected youth, and
				(2)by inserting , or any high-risk
			 youth who so begins work during 2009, 2010, 2011, 2012, 2013, or 2014,
			 after during 2009 or 2010.
				(b)Conforming
			 amendments
				(1)Clause (ii) of section 51(d)(14)(B) of such
			 Code is amended—
					(A)by striking
			 disconnected youth and inserting high-risk youth,
			 and
					(B)by striking
			 Disconnected
			 youth in the heading thereof and inserting
			 High-risk
			 youth.
					(2)The heading for
			 section 51(d)(14) of such Code is amended by striking disconnected youth in
			 the heading thereof and inserting high-risk youth.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after December 31, 2010.
			
